Exhibit 10.14

 



Bayswater Brokerage Florida LLC

 

  2231 Falls Circle Vacant Land Listing Agreement Vero Beach, FL 32967  
772-794-7827

 



1       This Non-Exclusive Right of Sale Listing Agreement ("Agreement") is
between 2 *             MB 2013
LLC                                                                                ("Seller")
3 *      and Bayswater Brokerage Florida
LLC                                                               ("Broker"). 4
        5     1. Authority to Sell Property: Seller gives Broker the
NON-EXCLUSIVE RIGHT TO SELL the real and personal property 6 *     
(collectively, "Property") described below, at the price and terms described
below, beginning 7       February 9, 2016        and terminating at 11:59 p.m.
on December 31, 2016         ("Termination Date"). Upon 8       full execution
of a contract for sale and purchase of the Property, all rights and obligations
of this Agreement will 9       automatically extend through the date of the
actual closing of the sales contract. Seller and Broker acknowledge 10      
that this Agreement does not guarantee a sale. This Property will be offered to
any person without regard to race, 11       color, religion, sex, handicap,
familial status, national origin, or any other factor protected by federal,
state, or local 12       law. Seller certifies and represents that she/he/it is
legally entitled to convey the Property and all improvements. 13 *        14    
2. Description of Property: 15 *      (a) Street Address: See Exhibit “A"
attached hereto, as may be amended from time to time by Seller upon 24 16      
  hours' prior email notice to Broker including without limitation to add or
delete the Exhibit “A" properties or to
change the purchase price amounts. 17         Legal Description: See Exhibit
 "A"
                                                                                                                
18        
                                                                                             ¨  See
Attachment ______________                                         19          
20 *      (b) Personal Property, including storage sheds, electrical (including
pedestal), plumbing, septic systems, water 21 *        tanks, pumps, solar
systems/panels, irrigation systems, gates, domestic water systems, gate openers
and 22         controls, fencing, timers, mailbox, utility meters (including gas
and water), windmills, cattle guards, existing 23 *        landscaping, trees,
shrubs, and lighting:      if and to the extent the following
exist                                          24        
                                                                                             ¨  See
Attachment _______________                                       25 *      (c)
Occupancy: 26 *        Property  ¨ is  x  is not currently occupied by a tenant.
If occupied, the lease term expires____________ . 27 *          28 *    3. Price
and Terms: The property is offered for sale on the following terms or on other
terms acceptable to Seller: 29 *      (a) Price: $ See Exhibit
"A"                      30 *      (b) Financing Terms: x Cash ¨ Conventional ¨
VA ¨ FHA ¨ USDA ¨ Other (specify) ___________ 31 *        ¨ Seller Financing:
Seller will hold a purchase money mortgage in the amount of $
________________________ 32 *        with the following terms:
______________________________________________________________________ 33      
  ¨ Assumption of Existing Mortgage: Buyer may assume existing mortgage for
$                          plus 34         an assumption fee of $
____________________. The mortgage is for a term of ____________ years beginning
in 35         _____________, at an interest rata of ______ % ¨ fixed ¨ variable
(describe) ___________________________. 36         Lender approval of assumption
¨ is required ¨ is not required ¨ unknown. Notice to Seller: You may 37        
remain liable for an assumed mortgage for a number of years after the Property
is sold. Check with your 38         lender to determine the extent of your
liability. Seller will ensure that all mortgage payments and required 39        
escrow deposits are current at the time of closing and will convey the escrow
deposit to the buyer at closing. 40       (c) Seller Expenses: Seller will pay
mortgage discount or other closing costs not to exceed ___________% of the
purchase 41         price and any other customary residential closing expenses
Seller agrees to pay in connection with a transaction. 42           43     4.
Broker Obligations: Broker agrees to make diligent and continued efforts to sell
the Property until closing occurs. a sales 44       contract is pending on the
Property. 45         46     5. Multiple Listing Service: Placing the Property in
a multiple listing service (the "MLS") is beneficial to Seller 47       because
the Property will be exposed to a large number of potential buyers. As a MLS
participant. Broker is obligated 48       to timely deliver this listing to the
MLS. This listing will be promptly published in the MLS unless Seller 49      
directs Broker otherwise in writing. Seller authorizes Broker to report to the
MLS this listing information and price, 50 *      terms, and financing
information on any resulting sale for use by authorized Board / Association
members and 51 *      MLS participants and subscribers unless Seller directs
Broker otherwise in writing.                   6. Broker Authority: Seller
authorizes Broker to:         (a) Advertise the Property as Broker deems
advisable and with Seller’s prior written approval of all content and media    
      including advertising the Property on the Internet unless limited in
(6)(a)(i) or (6)(a)(ii) below.           (Seller opt-out) (Check one if
applicable)           (i)  ¨  Display the Property on the Internet except the
street address.           (ii) ¨  Seller does not authorize Broker to display
the Property on the Internet.



  



Seller ([tsig01.jpg]) (_____) and Broker/Sales Associate (_____) ([tsig02.jpg])
acknowledge receipt of a copy of this page, which is Page 1 of 4. VLLA-2   Rev
10/13 © 2013 Florida Association of Realtors®

Software and added formatting © 2016 Alta Star Software, all rights reserved. *
www.altastar.com * (877) 279-8898

 



 

 

 

52       Seller understands and acknowledges that if Seller selects option (ii),
consumers who search for listings on 53       the Internet will not see
information about the Property in response to their search. 54 *    
_____________ / ______________ initials of Seller 55     (b) Place appropriate
transaction signs on the Property, including "For Sale" signs and "Sold" signs
(once Seller 56       signs a sales contract) and use Seller's name in
connection with marketing or advertising the Property. 57     (c) Obtain
information relating to the present mortgage(s) on the Property. 58     (d)
Provide objective comparative market analysis information to potential buyers.
59 *   (e) (Check if applicable) ¨ Use a lock box system and/or gate code to
show and access the Property. A lock 60       box or gate does not ensure the
Property’s security. Seller is advised to secure or remove valuables. Seller 61
      agrees that the lock box or gate is for Seller's benefit and releases
Broker, persons working through Broker, 62       and Broker's local Realtor
Board / Association from all liability and responsibility in connection with any
63 *     damage or loss that occurs. ¨ Withhold verbal offers. ¨ Withhold all
offers once Seller accepts a sales 64       contract for the Property. 65    
(f) Act as a transaction broker single agent unless a different relationship is
or has been established in writing. 66     (g) Virtual Office Websites: Some
real estate brokerages offer real estate brokerage services online. These 67    
  websites are referred to as Virtual Office Websites ("VOWs"). An automated
estimate of market value or 68       reviews and comments about a property may
be displayed in conjunction with a property on some VOWs. 69       Anyone who
registers on a VOW may gain access to such automated valuations or comments and
reviews 70       about any property displayed on a VOW. Unless limited below, a
VOW may display automated valuations or 71       comments and reviews about this
Property. 72 *     x Seller does not authorize an automated estimate of the
market value of the listing (or a hyperlink to such 73       estimate) to be
displayed in immediate conjunction with the listing of this Property. 74 *     x
Seller does not authorize third parties to write comments or reviews about the
listing of the Property (or 75       display a hyperlink to such comments or
reviews) in immediate conjunction with the listing of this Property.          
76   7. Seller Obligations and Representations: In consideration of Broker's
obligations, Seller reasonably agrees to: 77     (a) Cooperate with Broker in
carrying out the purpose of this Agreement, including referring immediately 78  
    to Broker all inquiries regarding the Property's transfer, whether by
purchase or any other means of transfer. 79     (b) Provide Broker accurate
information about the Property of which Seller may be aware, including but not
80       limited to utility availability, presence of or access to water supply,
sewer or septic system, problems with 81       drainage, grading or soil
stability, environmental hazards, commercial or industrial nuisances (noise,
odor, 82       smoke, etc.), utility or other easements, shared driveways,
encroachments from or on adjacent property, 83       zoning, wetland, flood
hazard, tenancies, cemetery/grave sites, abandoned well, underground storage
tanks, 84       presence of protected species, or nests of protected species. 85
    (c) Provide Broker access to the Property and make the Property available
for Broker to show during reasonable 86       times. 87     (d)

Inform Broker before leasing, mortgaging, or otherwise encumbering the Property
excluding notices of commencement



for property under construction. 88     (e) Indemnify Broker and hold Broker
harmless from losses, damages, costs, and expenses of any nature, including 89  
    attorney's fees and from liability to any person, that Broker incurs because
of (1) Seller's gross negligence, 90       representations material known
misrepresentations, actions, or inactions; (2) the use of a lock box or gate 91
      code; except in the event of Broker’s negligence (3) the existence of
undisclosed known material facts about 92       the Property; or (4) a court or
arbitration decision that a  broker who was not compensated in connection 93    
 

with a transaction is entitled to compensation from Broker. This clause will
survive Broker's  performance

and the transfer of title. 94     (f) Perform any act reasonably necessary to
comply with FIRPTA (Section 1445 of the Internal Revenue Code). 95     (g) Make
all legally required disclosures, including all facts that materially affect the
Property’s value and are not 96       readily observable or known by the buyer.
Seller to the best of Seller’s knowledge certifies and represents that 97      
Seller knows of no such material facts (local government building code
violations, unobservable defects, etc.)
other than the following: 98 *       99       Seller will immediately inform
Broker of any material facts that arise after signing this Agreement. 100    
(h) Consult appropriate professionals for related legal, tax, property
condition, environmental, foreign reporting 101       requirements, and other
specialized advice. 102     (i) Seller represents that Seller is not aware of
any notice of default recorded against the Property; any 103       delinquent
amounts due under any loan secured by or other obligation affecting the
Property; any bankruptcy, 104       foreclosure, insolvency, or similar
proceeding affecting the Property; any litigation, arbitration, administrative
105       action, government investigation, or other action that affects or may
affect Seller's ability to transfer the 106       Property; any current,
pending, or proposed special assessments affecting the Property; any planned
public 107       improvements which may result in special assessments; or any
mechanics' liens or material supplier liens 108       against the Property.

 

Seller ([tsig01.jpg]) (_____) and Broker/Sales Associate ([tsig02.jpg]) (_____)
acknowledge receipt of a copy of this page, which is Page 2 of 4. VLLA-2   Rev
10/13 © 2013 Florida Association of Realtors®

  



 

 

 



109     8. Compensation: Seller will compensate Broker as specified below for
procuring a buyer who is ready, willing, 110       and able to purchase the
Property or any interest in the Property on the terms of this Agreement or on
any other 111       terms acceptable to Seller. Seller will pay Broker as
follows (plus applicable sales tax): 112 *     (a)       6       % of the total
purchase price plus $      0.00                             OR $
      0.00                              , no 113         later than the date of
closing specified in the sales contract. However, closing is not a prerequisite
for Broker's 114         fee being earned. 115 *     (b) ___________ ($ or %) of
the consideration paid for an option, at the time an option is created. If the
option is 116         exercised, Seller will pay Broker the Paragraph 8(a) fee,
less the amount Broker received under this 117         subparagraph. 118 *    
(c) ___________ ($ or %) of gross lease value as a leasing fee, on the date
Seller enters into a lease or 119         agreement to lease, whichever is
earlier. This fee is not due if the Property is or becomes the subject of a 120
        contract granting an exclusive right to lease the Property. 121      
(d) Broker's fee is due in the following circumstances: (1) if any interest in
the Property is transferred, whether by 122         sale, lease, exchange,
governmental action, bankruptcy, or any other means of transfer, regardless of
whether 123         the buyer is secured by Seller, Broker, or any other person.
(2) If Seller refuses or fails to sign an offer at the 124         price and
terms stated in this Agreement, materially and intentionally defaults on an
executed sales contract, 125 *       or agrees with a buyer to cancel an
executed sales contract: (3) If, within    15    days after Termination Date 126
        ("Protection Period"), Seller transfers or contracts to transfer the
Property or any interest in the Property 127         to any prospects with whom
Seller, Broker, or any real estate licensee communicated in writing regarding
the 128         Property before Termination Date. However, no fee will be due
Broker if the Property is relisted after 129         Termination Date and sold
through another broker. 130       (e) Retained Deposits: As consideration for
Broker’s services, Broker is entitled to receive ______% of all 131        
deposits that Seller retains as liquidated damages for a buyer’s default in a
transaction, not to exceed the 132         Paragraph 8(a) fee in no event shall
Broker’s fee be due if buyer defaults, and this provisions shall control
any contrary provision in a sale & purchase agreement.             133     9.
Commercial Real Estate Sales Commission Lien Act: The Florida Commercial Real
Estate Sales Commission 134       Lien Act provides that when a broker has
earned a commission by performing licensed services under a brokerage 135      
agreement with you, the broker may claim a lien against your net sales proceeds
for the broker's commission. The 136       broker's lien rights under the act
cannot be waived before the commission is earned.           137     10.
Cooperation with and Compensation to Other Brokers: Notice to Seller: The
buyer’s broker, even if 138       compensated by Seller or Broker, may represent
the interests of the buyer. Broker's office policy is to cooperate 139      
with all other brokers except when not in Seller's best interest and to offer
compensation in the amount of 140 *     x   3  % of the purchase price or $
   0.00                        to a single agent for the buyer; x 3      % of
the 141 *     purchase price or $  0.00                  to a transaction broker
for the buyer; and x 3           % of the purchase 142 *     price or $     See
Exhibit “A”                     to a broker who has no brokerage relationship
with the buyer. 143 *     ¨ None of the above. (If this is checked, the Property
cannot be placed in the MLS.)           144     11. Conditional Termination: At
Seller’s request, Broker may agree to conditionally terminate this Agreement. If
145       Broker agrees to conditional termination, Seller must give Broker
email notice confirming such termination 146 *     sign a withdrawal agreement,
reimburse Broker for all direct expenses incurred in marketing the Property, 147
      and pay a cancellation fee of $ that is mutually agreeable unless
otherwise waived by Broker plus      . applicable 148       sales tax. Broker
may void the conditional termination, and Seller will pay the fee stated in
Paragraph 8(a) 149       less the cancellation fee if Seller transfers or
contracts to transfer the Property or any interest in the Property during 150  
    the time period from the date of conditional termination to Termination Date
and Protection Period, if applicable.           151     12. Dispute Resolution:
This Agreement will be construed under Florida law. All controversies, claims,
and other 152       matters in question between the parties arising out of or
relating to this Agreement or the breach thereof will be 153       settled by
first attempting mediation under the rules of the American Mediation Association
or other mediator 154       agreed upon by the parties.  If litigation. arises
out of this Agreement, the prevailing party will be entitled to recover 155    
  reasonable attorney’s fees and costs, unless the parties agree that disputes
will be settled by arbitration as follows: 156 *     Arbitration: By initialing
in the space provided, Seller (____) (____), Sales Associate (____), and Broker
(____) 157       agree that disputes not resolved  by mediation will be settled
by neutral binding arbitration in the county in which 158       the Property is
located in accordance with the rules of the American Arbitration Association or
other arbitrator 159       agreed upon by the parties.  Each party to any
arbitration (or litigation to enforce the arbitration provision of this 160    
  Agreement or an arbitration award) will pay its own fees, costs, and expenses,
including attorney’s fees, and will 161       equally split the arbitrator’s
fees and administrative fees of arbitration.           162     13.
Miscellaneous: This Agreement is binding on Seller's and Broker's heirs,
personal representatives, 163       administrators, successors, and assigns.
Broker may not assign this Agreement to another listing office. This 164      
Agreement is the entire agreement between Seller and Broker. No prior or present
agreements or representations

 

Seller ([tsig01.jpg]) (_____) and Broker/Sales Associate ([tsig02.jpg]) (_____)
acknowledge receipt of a copy of this page, which is Page 3 of 4. VLLA-2   Rev
10/13 © 2013 Florida Association of Realtors®



 



 

 

 





165       will be binding on Seller or Broker unless included in this Agreement
Electronic signatures are acceptable and 166       will be binding. Signatures,
initials, and modifications communicated by facsimile will be considered as
originals. 167       The term "buyer" as used in this Agreement includes buyers,
tenants, exchangers, optionees, and other categories 168       of potential or
actual transferees.           169 *   14. Additional Terms:
________________________________________________________________________

 

 

170

 

171

 

172

 

173

 

174

 

175

 

176

 

177

 

178

 

179

 

180

 

181

      The term of this Agreement shall automatically renew for 30 day periods
unless either party elects not to renew this Agreement by giving written notice
to the party at least 7 days prior to the expiration of the Termination Date.
Either party may terminate this Agreement during any renewal period by giving 7
days' written notice to the other party. The terms and conditions of all offers
and contracts, and amendments thereto, are subject to Seller's written approval.
Broker shall not be permitted to any compensation in connection with the
Protection Period unless (a) Broker delivers a list of prospects to Seller prior
to the Termination Date and (b) a prospect on such list ultimately closes on the
acquisition of the Property. Seller shall not be in default of this Agreement
unless Broker gives Seller thirty (30) days' written notice and an opportunity
to cure. Any term of this Agreement requiring Seller's approval or agreement
shall be in Seller's sole discretion. Seller and Broker waive jury trial and
waive any rights to consequential, special, or punitive damages. In no event
shall Seller be required to pay or reimburse broker for any out of pocket
expenses. Broker shall indemnify and hold Seller harmless from claims for
compensation from other brokers and/or Broker's gross negligence. There are no
third party beneficiaries of this Agreement. Broker shall maintain its brokerage
license in good standing and comply with all applicable laws and codes and rules
and regulations of any homeowner's association(s). Broker acknowledges and
agrees that Seller may or may not improve the property(ies) in its sole
discretion at any time and any such improvement(s) shall not be deemed to hinder
or Interfere with Broker's obligations under this Agreement. 182                
183               184 *   Seller’s Signature:
____________________________________________________Date: _________________    
    185 *   Home Telephone: ____________________ Work Telephone: _______________
Facsimile: _________________         186 *   Address:
___________________________________________________________________________________
        187 *   Email Address:
_____________________________________________________________________________  
      188 *   Seller’s Signature:    /s/ Hunter Gary                       Date:
      2/10/16                                                            MB 2013
LLC, by Hunter Gary, President and CEO         189 *   Home Telephone:
____________________ Work Telephone: 212-702-4332      Facsimile:
________________         190 *   Address: 787 Fifth Avenue, 47th Floor, New
York, NY
10153                                                                                  
        191 *   Email Address:
hgary@help.com                                                                                                                               
        192 *   Authorized Sales Associate or Broker:    /s/ Christopher
Cleary              Date: 2/9/16                           193 *   Brokerage
Firm Name: Bayswater Brokerage Florida LLC                 Telephone:
772-794-7827                                          194 *   Address: 2231
Falls Circle, Vero Beach, FL
32967                                                                                                  
        195 *     Copy returned to Seller on ____________________ by ¨ email  ¨
facsimile  ¨  mail  ¨  personal delivery.                   The Florida
Association of REALTORS® makes no representation as to the legal validity or
adequacy of any provision of this form in any specific transaction.  This
standardized form should not be used in complex transactions or with extensive
riders or additions.  This form is available for use by the entire real estate
industry and is not intended to identify the user as REALTOR®. REALTOR®, is a
registered collective membership make which may be used only by real estate
licensees who are members of the NATIONAL ASSOCIATION OF REALTORS® and who
subscribe to its Code of Ethics.   The copyright laws of the United States (17
U.S. Code) forbid the unauthorized reproduction of this form by any means
including facsimile or computerized form.



 

Seller ([tsig01.jpg]) (_____) and Broker/Sales Associate (_____) ([tsig02.jpg])
acknowledge receipt of a copy of this page, which is Page 4 of 4. VLLA-2   Rev
10/13 © 2013 Florida Association of Realtors®

Software and added formatting © 2016 Alta Star Software, all rights reserved. *
www.altastar.com * (877) 279-8898

  

 

 



 



EXHIBIT A

 

Address  Target Sales Price  1211 Stillwater Drive, Miami Beach, FL 33141 
$2,000,000.00  1420 Biscaya Drive, Surfside, FL 33154  $4,850,000.00  Lot in
between 700 88 ST and 682 88 ST, Surfside, FL 33154 (El/2 OF LOT 25 & LOT 26 BLK
28A, PB 16-44)  $2,850,000.00  18970 N Bay Road, Sunny Isles Beach, FL 33160 
$2,500,000.00 

 

NOTE: Seller may in its sole discretion from time to time designate one or more
listing co-brokers for any and all properties subject to this Agreement, and
Broker shall be solely responsible for compensating any and all cooperating
brokers as directed by Seller.

  

 





